      Case 1:16-cv-05165-ER-KNF Document 3180 Filed 02/21/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARIA VECCHIO, individually and on
 behalf of all others similarly situated,
                                                 Civil Action No. 1:16-cv-05165-ER-KNF
                               Plaintiff,
                                                 The Honorable Judge Edgardo Ramos
        -against-                                Magistrate Judge Kevin Nathaniel Fox

 QUEST DIAGNOSTICS INC.,
 EXAMONE WORLD WIDE, INC., and
 EXAMONE LLC,

                               Defendants.


                 MEMORANDUM OF LAW IN SUPPORT OF
          DEFENDANTS’ PARTIAL MOTION FOR SUMMARY JUDGMENT

       Defendants Quest Diagnostics Inc., ExamOne World Wide, Inc., and ExamOne LLC

(collectively “Defendants”), by and through their undersigned attorneys, move for partial summary

judgment on Plaintiff Maria Vecchio’s (“Plaintiff” or “Vecchio”) minimum wage claim and the

overtime claims asserted by 32 Opt-In Plaintiffs under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 203, et seq. In support of their Motion, Defendants state as follows:

                                       INTRODUCTION

       From November 2013 to 2016, Vecchio worked for Defendants as a mobile examiner. (See

Statement of Material Facts. (“SMF”) ¶ 3.) She was based out of Defendants’ New York City

office and primarily visited insurance customers at their homes or businesses to conduct physical

examinations and basic lab work for the purposes of insurance eligibility. (SMF ¶ 1.) When she

performed mobile exams, Defendants paid Vecchio a predetermined fee for each exam or

appointment she completed. (SMF ¶ 4.) This fee covered any time spent associated with the exam

(e.g., time spent traveling to the customer, performing the exam, and completing paperwork at
       Case 1:16-cv-05165-ER-KNF Document 3180 Filed 02/21/20 Page 2 of 9




home after the exam). (SMF ¶ 5.) In addition to performing mobile exams, Vecchio worked at

the office and at health fairs. (SMF ¶ 6.) Defendants paid her an hourly rate for this work. (Id.)

        On June 29, 2016, Vecchio filed this putative collective action, asserting claims of unpaid

minimum wage and overtime under the FLSA. (ECF No. 1, Counts I, III.)1 On April 30, 2018,

the Court granted Vecchio’s request for conditional certification of her FLSA collective action.

(ECF No. 644.) Ultimately, nearly 3,000 individuals opted into this lawsuit (“Opt-In Plaintiffs”).

(SMF ¶ 7.) The parties then completed fact and expert discovery, including the depositions of

Vecchio and 58 Opt-In Plaintiffs.

        Defendants now move for partial summary judgment for two reasons. First, the evidence

produced by Vecchio demonstrates that she never suffered any minimum wage violations under

the FLSA. Specifically, Vecchio asked her own expert witness, Dr. Stephanie Plancich, to opine

on the validity of her minimum wage claim after reviewing her time, pay, and service records, as

well as her deposition testimony. (SMF ¶ 8.) After performing this analysis, Dr. Plancich

unequivocally concluded that Vecchio did not have any federal minimum wage violations while

she worked for the Defendants. (SMF ¶¶ 9-12.) Put differently, the only evidence offered by

Vecchio to support her claim actually rebuts it. Defendants are therefore entitled to summary

judgment on her minimum wage claim.

        Second, 322 of the 58 Opt-In Plaintiffs who were deposed either testified that they never

worked more than 40 hours in a workweek or that they could not recall ever doing so. (SMF ¶¶


1
 Vecchio’s Complaint originally included wage claims under both the FLSA and New York law. Because she
voluntarily dismissed her state law claims, this action is brought exclusively under the FLSA.
2
  These Opt-In Plaintiffs are: Tiffany Anderson, Crystal Broady, Macheall Christion-Amador, Terry Clyde, Rut
Contreras, Donita Craig, Sandra Davis, Maureen Dickinson, Lisa Dunn, Michelle Dunn, Nancy Fagan, Kendra
Whiteside Fantroy, Christine Gee, Edwin Gonzalez, Alexis Harris, Mary Hough, Felisa Knowles, JoAnn Kresko,
Sallie Laurel, Brenda Martin, Veronica Morrison, Reshondra Parks, Thelma Pichon, Holly Pitzer, Carmella Pope,
Marci Raso, Delanda Robertson, Bernadette Rodriguez, Ann Schaefer, Savanna Thomas, Candace Truett, and Brittany
Wood.

                                                           2
      Case 1:16-cv-05165-ER-KNF Document 3180 Filed 02/21/20 Page 3 of 9




13-44.) Since these individuals have no memory or evidence of ever working more than 40 hours

in a workweek, they cannot pursue claims for unpaid overtime under the FLSA. As a result, the

overtime claims of these 32 Opt-In Plaintiffs cannot survive summary judgment.

       In sum, summary judgment should be granted in Defendants’ favor on Vecchio’s minimum

wage claim and the overtime claims of 32 Opt-In Plaintiffs. Not only did Vecchio and these Opt-

In Plaintiffs fail to offer evidence to support their claims, but they also affirmatively presented

evidence showing their claims are without merit.

                    SUMMARY OF UNDISPUTED MATERIAL FACTS

       Pursuant to Fed. R. Civ. P. 56 and Local Civil Rule 56.1 of this Court, the undisputed and

material facts relevant to the Court’s determination of Defendants’ Partial Motion for Summary

Judgment are set forth in the Local Rule 56.1 Statement of Undisputed Material Facts in Support

of Defendants’ Notice of Partial Motion for Summary Judgment simultaneously submitted with

this memorandum and are discussed in detail within the arguments set forth herein.

                                         ARGUMENT

I.     Legal Standard

       Summary judgment is appropriate to dispose of meritless claims before engaging in a costly

trial. Knight v. U.S. Fire Ins. Co., 804 F.2d 9 (2d Cir. 1986); Celotex Corp. v. Catrett, 477 U.S.

317, 327 (1986) (summary judgment is designed to secure the just, speedy and inexpensive

determination of every action). Summary judgment is proper where “the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(c); Yourman v. Guiliani, 229 F.3d 124, 131 (2d Cir. 2000).

A fact is “material” if it “might affect the outcome of the suit under the governing law.” Giordano

v. City of New York, 274 F.3d 740, 746 (2d Cir. 2001), quoting Anderson v. Liberty Lobby Inc.,

                                                    3
       Case 1:16-cv-05165-ER-KNF Document 3180 Filed 02/21/20 Page 4 of 9




477 U.S. 242, 248 (1986). An issue of fact is “genuine” where “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. at 746-47.

II.     Defendants Are Entitled To Summary Judgment On Vecchio’s Minimum Wage
        Claim Because It Is Contradicted By Her Own Evidence.

        In her Complaint, Vecchio alleges Defendants “willfully failed and refused to pay Plaintiff

the federal minimum wages required by the FLSA.” (ECF No. 1, ¶ 158, Count I.) To survive

summary judgment, Vecchio must create an issue of material fact that Defendants did not pay her

minimum wage in violation of the FLSA. This she has not, and cannot, do.

        Under the FLSA, an employee must be paid at least minimum wage. 29 U.S.C. § 206(a).

To establish a claim for unpaid wages, a plaintiff must prove that she performed work for which

she was not properly compensated. Id.; see also Kuebel v. Black & Decker, Inc., 643 F.3d 352,

361 (2d Cir. 2011) (explaining that the initial burden of proof is on the plaintiff).

        Despite Vecchio’s self-serving allegation that Defendants failed to pay her the federal

minimum wages required by the FLSA (ECF No. 1, ¶ 158), Plaintiff’s expert witness opined

otherwise. In her original expert report and declaration, Dr. Plancich stated: “Ms. Vecchio does

not have Federal minimum wage violations.” (SMF ¶ 9.) When asked to testify about her findings,

Dr. Plancich again conceded that she did not find any federal minimum wage claims for Vecchio:

        Q.       Under the methodology3 and assumptions you used in your original declaration, do
                 you agree that Maria Vecchio did not have federal minimum wage violations?

                 […]

        A.       I did not calculate any federal minimum wage violations. By which I mean I did
                 not calculate any weeks in which your effective rate was lower than the federal
                 minimum.




3
 Defendants do not concede the validity or soundness of Plaintiff’s expert’s methodology or assumptions; however,
viewing the evidence in the light most favorable to Vecchio – the non-moving party – Defendants acknowledge Dr.
Plancich’s methodology solely for the purposes of this Motion.

                                                            4
        Case 1:16-cv-05165-ER-KNF Document 3180 Filed 02/21/20 Page 5 of 9




         Q.     So put differently, under your original declaration and the methodology used in
                your declaration Ms. Vecchio did not have any federal minimum wage violations,
                correct?

         A.     That is what the calculation showed, yes, using the formulas as described in the
                report.

(SMF ¶ 10.)

         Although Dr. Plancich submitted a supplemental declaration, her opinion of Vecchio’s

minimum wage claims – or lack thereof – did not change. Again, she stated: “Maria Vecchio had

no Federal minimum wage violations.” (SMF ¶ 11.) She also admitted this finding at her

deposition:

         Q.     In your supplemental declaration, did you find any minimum wage violations for
                Ms. Vecchio?

         A.     No.

         Q.     At any point when you were running the numbers under your methodology, did you
                find a minimum wage violation for Ms. Vecchio?

         A.     To the best of my recollection, there is no federal minimum wage violation for Ms.
                Vecchio.

(SMF ¶ 12.)

         Q.     If plaintiff Maria Vecchio claims that she had minimum wage violations, it is your
                opinion that she is wrong?

         A.     Under this methodology that I have put forward and with the data I have in hand, I
                don’t find any minimum wage violations for Ms. Vecchio.

(Id.)

         This undisputed evidence clearly demonstrates that Vecchio has not, and cannot, meet her

burden of proof for her minimum wage FLSA claim. Vecchio cannot create a genuine issue of

material fact on her minimum wage claim when her own expert unequivocally opined that, based

on the evidence in this lawsuit, Vecchio was not paid less than minimum wage. Thus, Vecchio's

minimum wage claim fails as a matter of law.


                                                    5
       Case 1:16-cv-05165-ER-KNF Document 3180 Filed 02/21/20 Page 6 of 9




III.    Defendants Are Entitled To Summary Judgment On The Overtime Claims Of 32 Opt-
        In Plaintiffs.

        Vecchio also alleges that she and a class of current and former mobile examiners employed

by Defendants were regularly required to work in excess of 40 hours per week but were not paid

overtime for this work. (ECF No. 1, ¶ 127, Count III.) At least 32 of the 58 Opt-In Plaintiffs who

were deposed in this action, however, cannot meet their burden of proof on this claim.

        The FLSA requires employers to pay overtime compensation to employees who work more

than 40 hours in a workweek. 29 U.S.C. § 207. To establish a claim for unpaid overtime, a plaintiff

has the burden of proving that he “performed work for which he was not properly compensated.”

Kuebel, 643 F.3d at 361. Needless to say, plaintiffs pursing claims for unpaid overtime must first

show that they actually worked more than 40 hours in a week. See Barry v. Town of Elma, No.

02-344, 2005 U.S. Dist. LEXIS 5548, *5-6 (E.D.N.Y. Mar. 25 2005) (“In an action to recover

unpaid overtime wages under the FLSA, a plaintiff must show that: (1) he was an employee who

was eligible for overtime (i.e., not exempt from the Act’s overtime pay requirements); and (2) that

he actually worked overtime hours for which he was not compensated.”). Yet 32 of the Opt-In

Plaintiffs testified that they either never worked overtime hours or could not recall doing so.

        Specifically, their sworn testimony reflects the following: 28 Opt-In Plaintiffs answered

“no” when asked if they had ever worked more than 40 hours in a week while employed by

Defendants. (SMF ¶¶ 13-39, 44.) For example, when asked if she was ever scheduled to work

more than 40 hours a week, Opt-In Plaintiff Delanda Robinson answered “never.” (SMF ¶ 35.)

Opt-In Holly Pitzer testified that she “didn’t allow” her schedule to reach more than 40 hours a

week. (SMF ¶ 40.) Similarly, several Opt-In Plaintiffs conceded that they worked part-time for

Defendants and nowhere near 40 hours per week:




                                                     6
         Case 1:16-cv-05165-ER-KNF Document 3180 Filed 02/21/20 Page 7 of 9




           Q.      Would you be able to give me an estimate of the range of hours you worked per
                   week for ExamOne4?

           A.      […] Maybe about 10 hours, 10 to 15 hours.

           Q.      10 to 15 hours per week?

           A.      You’re including just from start to finish, like preparing for an exam, going to see
                   the client, and then the packaging?

           Q.      Correct.

           A.      Okay. So then – yeah, I would say about – anywhere from 10 to 20, I guess.

           Q.      10 to 20 hours per week?

           A.      Per week.

(See SMF ¶ 23.).

           Q.      …did you ever perform more than 40 hours a week?

           A.      I imagine I did. No. Wait a minute. No. I could not have done that. I could not
                   have because I had my other job. So the answer would be no.

           Q.      Earlier we talked about pre-exam work, post-exam work, in addition to the time
                   spent at the applicant’s home. Counting all of those things, did you ever work more
                   than 40 hours a week for ExamOne?

           A.      Okay. Based on the times that I’ve given you, I would say that I did not.

(See SMF ¶ 30.)

           Q.      So you have always worked part time for ExamOne?

           A.      Yes.

           Q.      Have you ever worked more than 40 hours in a week for ExamOne?

           A.      No.

           Q.      Can you estimate approximately how many hours a week you work for ExamOne?

           A.      Anywhere from four to 20 hours per week, and if it is 20 hours, they are company
                   health fairs.



4
    During depositions, Defendants were collectively referred to as “ExamOne.”

                                                              7
      Case 1:16-cv-05165-ER-KNF Document 3180 Filed 02/21/20 Page 8 of 9




(See SMF ¶ 33.)

       Four more Opt-In Plaintiffs could not recall whether they ever worked overtime for

Defendants or whether they were ever entitled to overtime. See, e.g., SMF ¶ 44, Deposition of S.

Thomas (“Q. Did you ever work more than 40 hours in a week for ExamOne? A. I couldn’t

recall.”). Having failed to accomplish even this most basic requirement, these 32 Opt-In Plaintiffs

cannot survive summary judgment on their claims for unpaid overtime in violation of the FLSA.

Accordingly, summary judgment should be granted on each FLSA unpaid overtime claim for each

of the 32 Opt-In Plaintiffs.

                                         CONCLUSION

       For all of these reasons, Defendants Quest Diagnostics Inc., ExamOne World Wide, Inc.,

and ExamOne LLC respectfully request that this Court grant their Partial Motion for Summary

Judgment and grant any further relief that it deems just.

New York, New York
Dated: February 21, 2020.                     Respectfully submitted,


                                              /s/ Arthur J. Rooney

                                              Arthur J. Rooney (admitted pro hac vice)
                                              BAKER & MCKENZIE, LLP
                                              300 E. Randolph St., Suite 5000
                                              Chicago, Illinois 60601
                                              + 1 312 861 8000
                                              + 1 312 861 2899 (facsimile)
                                              arthur.rooney@bakermckenzie.com

                                              Robert P. Lewis (RL-6321)
                                              BAKER & MCKENZIE, LLP
                                              452 Fifth Avenue
                                              New York, NY 10018
                                              + 1 212 626 4100
                                              + 1 212 310 1600 (facsimile)
                                              robert.lewis@bakermckenzie.com

                                              Attorneys for Defendants

                                                     8
      Case 1:16-cv-05165-ER-KNF Document 3180 Filed 02/21/20 Page 9 of 9




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2020, a copy of the foregoing Memorandum of Law

in Support of Defendants’ Partial Motion for Summary Judgment was filed with the Clerk of Court

and served on all counsel of record via the Court’s electronic case filing (CM/ECF) system.




                                            /s/ Arthur J. Rooney




                                                   9
